         Case 3:20-cr-00127-MPS Document 41 Filed 05/24/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA
                                                                No. 3:20-cr-127 (MPS)
         v.

  FERNANDO MORALES



              ORDER ACCEPTING THE MAGISTRATE JUDGE’S FINDINGS

       Having reviewed the transcript of the change of plea proceeding held on January 27,

2021, I hereby accept and adopt the Magistrate Judge’s finding that the plea of guilty by this

defendant has been knowingly and voluntarily made and is supported by an adequate factual

basis. The recommendation that the defendant’s plea of guilty be accepted is hereby adopted.

Accordingly, a finding of guilty will enter forthwith. The parties and the United States Probation

Office shall follow the schedule already set and amended by the Court. ECF Nos. 24, 30.

       It is so ordered.

       ENTERED at Hartford, Connecticut, this 24th day of May, 2021.



                                                              /s/
                                                     Michael P. Shea
                                                     United States District Judge
